Citation Nr: 1324720	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  08-12 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including bipolar disorder.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had service from August 1972 to February 1975.  This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran's claims file was subsequently transferred to the RO in Oakland, California.

The Virtual VA claims file has been reviewed.  

In January 2010 the Board reviewed and denied the Veteran's application to reopen the claim presently on appeal.  In November 2010, the appellant and the Secretary of Veterans Affairs filed a Joint Motion for Remand (JMR) to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court granted the JMR, vacating the Board's January 2010 decision, and remanding the issue back to the Board for additional adjudication.

In July 2011, the Board reopened the Veteran's claim and remanded the issue of entitlement to service connection for an acquired psychiatric disorder, including bipolar disorder, to the RO, via the Appeals Management Center (AMC) for additional development.  After completion of this development by the RO, the case has been returned to the Board for further appellate consideration.

Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  


As a preliminary matter, the Veteran, according to a March 2012 VA examination report, conveys that he receives Social Security Disability Insurance (SSDI) benefits.  Although the Veteran reports receiving SSDI benefits for a back disability, it is unclear whether any medical evidence related to his claim for SSDI may be pertinent to his claim for an acquired psychiatric disorder.  The Board further acknowledges that a copy of any decisions and that the supporting medical records pertinent to the claim have not yet been obtained.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  These records must also be obtained and associated with the other evidence in the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Regarding the claim for an acquired psychiatric disorder, remand is required to obtain a VA addendum opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Board observes that the Veteran was afforded a VA examination in March 2012, pursuant to the Board's most recent, July 2011 remand.  The VA examiner did not provide an opinion as to whether there is clear and unmistakable evidence that there was no increase in the Veteran's bipolar disorder during service or if there was such an increase, whether there is clear and unmistakable evidence that such an increase in disability was due to the natural progression of his bipolar disorder.  Because neither VA nor the Court can exercise independent medical judgment in deciding an appeal, an addendum medical opinion must be obtained.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Therefore, the claims folder will be returned to the VA examiner that provided the March 2012 VA examination, in order to provide an addendum opinion.  See 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  If this VA examiner is no longer available, another qualified VA clinician will provide the addendum opinion.  Another VA examination is not necessary in the present case.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete SSDI records and associate this additional evidence with his claims file.  The SSDI records should include, but are not limited to, all clinical records and examination reports, as well as a copy of the notice to the Veteran of that agency's determination of entitlement to such benefits, any hearing transcripts, etc.  If no such records are available, that fact must be noted for the record.  

2.  After any additional records are associated with the claims file, the RO/AMC must secure a VA addendum opinion from the March 2012 VA examiner.  If the March 2012 VA examiner is no longer available, another qualified VA clinician must provide the addendum opinion.  The examiner must consider prior examination findings and the service and post-service evidence of record.  

The VA examiner must provide an opinion as to (a) whether there is clear and unmistakable evidence that there was no increase in the Veteran's bipolar disorder during service or (b) if there was such an increase, whether there is clear and unmistakable evidence that such an increase in disability was due to the natural progression of his bipolar disorder.  A complete rationale for these opinions must be provided.  

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the issue of service connection for an acquired psychiatric disorder, including bipolar disorder.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


